Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (US 2017/0264449, hereinafter Seetharaman) in view of Joshi et al. (US 7,900,206, hereinafter Joshi).

Regarding claims 1, Seetharaman discloses 
A method for allocating and managing a cluster resource on a cloud platform, the method comprising the steps of: 
generating service group information, by means of a cloud platform system, when a cluster resource allocation request is input (paragraph [0046]: the MSSM 305 allocates a new cluster id to a user k and performs the selection of appropriate media server for the next user); 
adding/deleting a user of the service group, by means of the cloud platform system; selecting a cluster to be allocated to the user of the service group and inputting allocation information; querying a cluster resource availability, by means of the cloud platform system; registering resource allocation information in the service group and allocating a resource to complete cluster resource allocation, by means of the cloud platform system, when the resource is available as a result of the querying of the cluster resource availability (paragraph [0045]: The MSSM 305 further assigns the one or more users to another cluster which has the least Inter-Cluster Distance (ICD) from the cluster in which the one or more users were initially present. Further, the MSSM 305 checks if the media server of another cluster to which one or more users are assigned has sufficient resources to host additional users. The MSSM 305 stores the information of the new media server which is going to host the one or more users, or assigns the one or more user to the clusters 201 which has the next least ICD from the cluster of that user. This process continues until a successful allocation of cluster of users or if there are no more clusters 20); 
checking whether a cluster resource is added, by means of the cloud platform system, 
when the resource is insufficient as a result of the querying of the cluster resource availability (paragraph [0035]: The media server 1031 handles all the user equipment (UE) 105 of the cluster 2011 However, based on the comparison, the routing server 101 identifies the insufficiency of the media server 1031 in hosting one of the UE 105 i.e., UE 1051B of the first cluster 2011. The routing server 101 further identifies one or more alternate media servers from the plurality of media servers 103 which can host the one or more users of the identified media serve). 
Seetharaman does not explicitly disclose checking whether a cluster resource is added, by means of the cloud platform system, when the resource is insufficient as a result of the querying of the cluster resource availability; registering further the cluster resource, by means of the cloud platform system, when the cluster resource is able to be added;  registering resource allocation information in the service group and allocating the resource to complete cluster resource allocation, by means of the cloud platform system; and  reselecting an available cluster when the cluster resource is not able to be added. Joshi discloses checking whether a cluster resource is added, by means of the cloud platform system, when the resource is insufficient as a result of the querying of the cluster resource availability (col. 6, lines 34-37: At "Can Sufficient Resources be Added to Cluster" decision point 260, if sufficient resources cannot be added to the cluster, control proceeds to "Can Resource be Partitioned to Provide Sufficient Resources" step 270; col. 6, lines 47-52: If a resource cannot be partitioned to meet the needs of the application, control proceeds to "Failover to Another Cluster Possible" decision point 280. At "Failover to Another Cluster Possible" decision point 280, if the application can be failed over to another cluster, control proceeds to "Failover to Other Cluster" step 282); registering further the cluster resource, by means of the cloud platform system, when the cluster resource is able to be added; registering resource allocation information in the service group and allocating the resource to complete cluster resource allocation, by means of the cloud platform system (col. 5, lines 60-63: At "Sufficient Resources Available in Cluster" decision point 220, if sufficient resources are available within the cluster to start the application, control proceeds to "Allocate Resources in Accordance with Policy" step 240); and  reselecting an available cluster when the cluster resource is not able to be added (col. 6, lines 34-37: At "Can Sufficient Resources be Added to Cluster" decision point 260, if sufficient resources cannot be added to the cluster, control proceeds to "Can Resource be Partitioned to Provide Sufficient Resources" step 270; col. 6, lines 47-52: If a resource cannot be partitioned to meet the needs of the application, control proceeds to "Failover to Another Cluster Possible" decision point 280. At "Failover to Another Cluster Possible" decision point 280, if the application can be failed over to another cluster, control proceeds to "Failover to Other Cluster" step 282). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seetharaman by making "Can Sufficient Resources be Added to Cluster" decision and “Failover to Other Cluster” decision if sufficient resources cannot be added to the cluster of Joshi. The motivation would have been to dynamically add resources to a cluster or partitioned to meet changing needs of the application environment (Joshi col. 12, lines 22-24).

Regarding claims 2, Seetharaman does not explicitly disclose further comprising the steps of: registering an application resource usage for using the cluster resource; querying a cluster resource availability, by means of the cloud platform system; allocating and operating an application resource, by means of the cloud platform system, when the resource is able to be used; updating residual resource allocation information, by means of the cloud platform system; and completing the use of the cluster resource. Joshi discloses further comprising the steps of: registering an application resource usage for using the cluster resource (col. 5, lines 35-39: Management of an application and of resources used by the application begins upon either starting the application or upon failure of the application/job (or failure of the node or site hosting the application) in "Resources Needed for Application" step 210); querying a cluster resource availability, by means of the cloud platform system; allocating and operating an application resource, by means of the cloud platform system, when the resource is able to be used (col. 5, lines 60-63: At "Sufficient Resources Available in Cluster" decision point 220, if sufficient resources are available within the cluster to start the application, control proceeds to "Allocate Resources in Accordance with Policy" step 240); updating residual resource allocation information, by means of the cloud platform system; and completing the use of the cluster resource (col. 6, lines 3-7: From "Allocate Resources in Accordance with Policy" step 240, control proceeds to "Monitor Resource Usage" step 250. The application's use of resources is monitored to ensure that the application continues to conform to policy and meet performance requirements as long as the application is running). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seetharaman by making “Resources Needed for Application” decision and proceeding to "Allocate Resources in Accordance with Policy" if sufficient resources are available within the cluster to start the application of Joshi. The motivation would have been to dynamically add resources to a cluster or partitioned to meet changing needs of the application environment (Joshi col. 12, lines 22-24).

Regarding claims 3, Seetharaman does not explicitly disclose further comprising the steps of: terminating an application for returning the cluster resource; recovering an allocation resource, by means of the cloud platform system; updating cluster available resource information, by means of the cloud platform system; and completing the returning of the cluster resource. Joshi discloses further comprising the steps of: terminating an application for returning the cluster resource; recovering an allocation resource, by means of the cloud platform system; updating cluster available resource information, by means of the cloud platform system; and completing the returning of the cluster resource (col. 10, lines 38-42: Application App4 service group OraTest provides the largest quantity of resources and is selected for termination. Terminating application App4 service group OraTest frees a capacity of 300 on node N5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seetharaman by terminating an application to release the largest quantity of resources to the service group of Joshi. The motivation would have been to dynamically add resources to a cluster or partitioned to meet changing needs of the application environment (Joshi col. 12, lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/13/2022